PER CURIAM.
We affirm the denial of Dale E. Holley’s motion to withdraw his plea. From the face of the limited record before this court, it appears that there may be a problem with the sentences imposed upon the revocation of Holley’s community control. The original suspended sentences do not appear to be the habitual offender sentences that were ultimately imposed. In the event the complete record supports such a conclusion, Holley is not barred from filing a motion to correct sentence pursuant to Florida Rule of Criminal Procedure 3.800(a).
Affirmed.
ALTENBERND, A.C.J., and BLUE and FULMER, JJ., Concur.